 


109 HR 473 IH: To amend title 23, United States Code, to provide grant eligibility for a State that adopts a program for the impoundment of vehicles operated by persons while under the influence of alcohol.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 473 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. LoBiondo introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to provide grant eligibility for a State that adopts a program for the impoundment of vehicles operated by persons while under the influence of alcohol. 
 
 
1.Alcohol-impaired driving countermeasuresSection 410(b)(1) of title 23, United States Code, is amended by adding at the end the following: 
 
(H)Program for impoundment of vehiclesA program to impound a vehicle operated by a person who is arrested for operating the vehicle while under the influence of alcohol..  
 
